            Case 3:19-cv-00290-EMC Document 114 Filed 04/22/21 Page 1 of 6




 1   BRIAN M. BOYNTON
       Acting Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3     Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
       Trial Attorney
 5
       U.S. Department of Justice
       Civil Division, Federal Programs Branch
       1100 L Street, NW
 6     Washington, D.C. 20005
       Telephone: (202) 514-9237
 7     Facsimile: (202) 616-8460
       E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10
                         UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION
12

13   AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
14   LIBERTIES UNION OF NORTHERN    )                       No. 19-cv-290-EMC-RMI
     CALIFORNIA,                    )
15                                  )
               Plaintiffs,          )
16
                                    )                       STATUS REPORT
          v.                        )
                                    )
17   DEPARTMENT OF JUSTICE; FEDERAL )
     BUREAU OF INVESTIGATION;       )
18   DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
19   BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
20   SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
21   DEPARTMENT OF STATE,           )
                                    )
22             Defendants.          )
23
           Pursuant to the Court’s order dated March 26, 2021 (ECF No. 110),
24
     defendant Department of Homeland Security (“DHS”) respectfully submits this
25
     status report to propose a timeline for the DHS Privacy Office’s processing and
26
     production of documents responsive to Plaintiffs’ FOIA request.

                                       STATUS REPORT
                                    No. 19-cv-290-EMC-RMI
               Case 3:19-cv-00290-EMC Document 114 Filed 04/22/21 Page 2 of 6




 1         DHS reports as follows:
 2         Because the DHS FOIAXpress system is only able to ingest data in 10GB
 3   increments DHS determined that it would not be possible to ingest all the
 4   responsive data and meet the Court’s deadline using FOIAXpress. In an effort to
 5   meet the deadline, DHS sought other options to ingest the data for the purposes of
 6   establishing a page count and developing a proposal to complete production. DHS
 7   pursued the option of using DHS OGC Litigation’s Relativity platform. Although
 8   the DHS OGC Litigation Relativity system is intended for use in discovery in civil
 9   litigation and not for storage and processing of records under the FOIA, the DHS
10   OGC litigation Relativity platform was made available in this case for the limited
11   purpose of estimating a page count and developing a production schedule. DHS
12   will continue to ingest data into FOIAXpress in order to use FOIAXpress for
13   production in accordance with the proposed schedule below.
14         DHS conducted three searches to locate records for Parts 1, 2, 3, and 5 of
15   Plaintiffs’ request. Search 1 corresponds to Part 1 of Plaintiffs’ request. Searches
16   2 and 3 correspond to Parts 2, 3, and 5 of Plaintiffs’ request.
17         Because Search 1 was already ingested into FOIAXpress and being
18   processed for production, DHS did not need to use the DHS OGC Relativity
19   system to conduct a page count for Search 1. As previously addressed For Parts 2,
20   3, and 5 of Plaintiffs’ request, DHS tasked OCIO to conduct a search on October 1,
21   2020, using the date parameters January 1, 2018 through January 14, 2020 and the
22   keywords/filters:
23         •       (Purchase or subscription or acquisition or payment or agreement)
24   AND (Product or service) AND (Immigration Benefits or immigration
25   enforcement or border screening or transportation screening or criminal conduct)
26

                                                2
                                         STATUS REPORT
                                       No. 19-cv-290-EMC-RMI
                Case 3:19-cv-00290-EMC Document 114 Filed 04/22/21 Page 3 of 6




 1   AND (social media AND collect*) AND (monitor OR search) [herein after
 2   described as Search 2] and
 3          •       social media AND investigat* AND (risk or illegal or enforce* or
 4   target* or predict* or algorithm* or vetting). [herein after described as Search 3]
 5          DHS has uploaded approximately 31 gigabytes of data associated with
 6   Search 2 into Relativity. After de-duplication, this data contains 65,405
 7   documents. DHS collected this data by gathering email “families,” meaning that
 8   any email that triggered a keyword search was uploaded with all of its
 9   attachments—regardless of whether those attachments contained any responsive
10   keywords. Similarly, if a single email attachment triggered a keyword hit, DHS
11   uploaded (i) the attachment with the keyword; (ii) the email that transmitted that
12   attachment; and (iii) all other attachments that were included with that email.
13          DHS ran a global de-duplication on the data set. This means that if multiple
14   custodians had the exact same email (e.g., multiple custodians were recipients of a
15   single email), only one copy of the email was retained for review. However, if an
16   attachment was sent to one custodian and then later forwarded to another custodian
17   without changes, DHS did not de-duplicate that attachment.
18          In order to generate a page count, DHS must first generate single-page
19   images for each file. As of mid-afternoon on April 21, 2021, DHS had
20   successfully imaged 25,826 documents out of the 65,4051 documents in the set.
21
     1
22     When a file is uploaded to Relativity, Relativity strips out embedded images and objects such
     as pictures in PowerPoint files and email inline images, and then publishes each of these
23   embedded images and objects as a separate ‘document.’ For example, a Word .docx file that
     includes an embedded DHS logo would count as two “documents,” even though it would be
24
     saved to a user’s computer as a single .docx file. The count of 65,405 documents that DHS
25   uploaded to Relativity includes a substantial number of image files and other embedded objects.
     Because images do not constitute a large number of pages, while the number of documents may
26   go down significantly once ingestion into FOIAXpress is complete, it is unlikely to result in a
     significant reduction in pages.
                                                       3
                                            STATUS REPORT
                                          No. 19-cv-290-EMC-RMI
            Case 3:19-cv-00290-EMC Document 114 Filed 04/22/21 Page 4 of 6




 1   The total page count for these 25,826 documents is 434,099 pages. Excluding
 2   Excel files, which can contain tens of thousands of pages in a single file, DHS has
 3   imaged 24,918 documents with a total page count of 218,135. Extrapolating to the
 4   full set of 65,405 documents, DHS estimates that Search 2 amounts to
 5   approximately 1.1 million pages (including Excel files), or 550,000 pages (not
 6   including Excel files).
 7         After de-duplication, Search 2 yielded 65,405 documents from a data set of
 8   approximately 31 gigabytes of data. DHS does not know how many documents
 9   Search 3 will yield, because it has not completed de-duplication on that data set.
10   However, Search 3 represents 274 gigabytes of data. Using the figures from
11   Search 2, DHS estimates that this data set will contain approximately 578,000
12   documents and 9.7 million pages (including Excel files), or 4.9 million pages (not
13   including Excel files).
14         Based on the above data, DHS can propose the following schedule:
15         As previously agreed, DHS will continue to produce documents located in
16   search 1, reviewing 250 pages per month. Search 1 yielded 659 pages. DHS notes
17   that prior to the March 31 production DHS ingested and prepared for review all of
18   Search 1 (659 pages) and the first 10GB portion (2101 pages) of Search 2.
19   Therefore, at the time of the March 31 production documents for Search 1 and the
20   first 10GB portion of documents related to Search 2 were both available in the
21   FOIAXpress production log. Although DHS previously described the March 31
22   production as reflecting documents located in response to Part 1 of Plaintiffs’
23   FOIA request, the March 31 release was in fact made from the documents that
24   were ingested from Search 2, and thus contained documents located in response to
25   Part 2 of the FOIA request. DHS will review and produce records from Search 1
26   in the April production. Production of Search 1 will be complete by May 31, 2021.
                                               4
                                        STATUS REPORT
                                      No. 19-cv-290-EMC-RMI
            Case 3:19-cv-00290-EMC Document 114 Filed 04/22/21 Page 5 of 6




 1         DHS will continue to produce documents located in Search 2 starting on
 2   June 30, reviewing 250 pages per month. DHS estimates that Search 2 contains
 3   approximately 550,000 pages (excluding Excel files) of potentially responsive
 4   documents. Therefore, reviewing 250 pages per month, production of documents
 5   from Search 2 would be completed in 2,200 months.
 6          DHS estimates that Search 3 may contain as many as 4.9 million pages of
 7   potentially responsive documents, thus review, processing, and production of
 8   documents located in that search would likewise take thousands of months.
 9         As noted above, DHS gathered data by email families. In the Search 2 batch
10   of 65,405 documents, fewer than 15% of the documents that were gathered
11   contained the keywords “social media.” The remaining 85% of documents in
12   Search 2 did not contain the keyword “social media,” but were gathered into the
13   dataset because they were attached to one of the responsive email families.
14   However, even that 85% reduction in documents would not result in a manageable
15   number of pages to review and produce. DHS is willing to work with Plaintiffs to
16   further focus the searches to develop a manageable set of records within which
17   DHS can locate the documents that Plaintiffs are seeking.
18

19                                        Respectfully submitted,
20   Dated: April 22, 2021
21                                        BRIAN M. BOYNTON
                                          Acting Assistant Attorney General
22
                                          ELIZABETH J. SHAPIRO (D.C. Bar No.
23                                        418925)
                                          Deputy Branch Director
24
                                          /s/
25                                        ELIZABETH TULIS (NY Bar)
                                          Trial Attorney
26
                                          U.S. Department of Justice,
                                          Civil Division, Federal Programs Branch
                                              5
                                       STATUS REPORT
                                     No. 19-cv-290-EMC-RMI
     Case 3:19-cv-00290-EMC Document 114 Filed 04/22/21 Page 6 of 6




 1                              1100 L Street, NW
                                Washington, D.C. 20005
 2                              Telephone: (202) 514-9237
                                elizabeth.tulis@usdoj.gov
 3
                                Attorneys for Defendants
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                    6
                             STATUS REPORT
                           No. 19-cv-290-EMC-RMI
